 

Exhibit 10.7

 

LOTON, CORP

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is dated May 5, 2017 (the
“Effective Date”), by and between Loton, Corp, a Nevada corporation (the
“Company”), and Richard Blakeley (the “Grantee”).

 

RECITALS

 

WHEREAS, the Grantee is an employee of LiveXLive, a Delaware corporation and a
wholly owned subsidiary of the Company (“LiveXLive Tickets”);

 

WHEREAS, the Company desires to issue shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), to Grantee pursuant to that
certain Employment Agreement, dated as of the Effective Date (the “Employment
Agreement”), between LiveXLive Tickets and Grantee; and

 

WHEREAS, the parties hereto desire to memorialize grant of shares of Common
Stock for the reasons set forth above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.           Grant of Shares.

 

(a)          Upon the execution of this Agreement and the Employment Agreement,
the Company shall issue to the Grantee $15,000 worth of restricted shares of
Common Stock (the “Shares”) based on the fair market value of Common Stock at
the time of such issuance, which shares shall vest on the first anniversary of
the Effective Date (the “Vesting Date”), shall be subject a one-year lock-up
period after the Vesting Date (the “Lock-Up Period”) and shall be subject to the
terms and conditions of the Employment Agreement. The Shares shall be otherwise
also subject to any lock-up conditions required by the underwriters in
connection with the Financing (as defined in the Employment Agreement).

 

(b)          Following the Effective Date, the Company shall deliver to the
Grantee a share certificate registered in his name for the Shares to be issued
hereunder.

 

2.           Restriction Against Transfer.

 

(a)          Restrictions Imposed by this Agreement. The Grantee agrees that he
will not transfer, assign, hypothecate, or in any way dispose of any of the
Shares, or any right or interest therein, whether voluntarily or by operation of
law, or by gift or otherwise, until the end of the Lock-Up Period. Any purported
transfer in violation of any provision of this Agreement shall be void and
ineffectual, and shall not operate to transfer any interest or title to the
purported transferee.

 

(b)          Federal Law Restrictions on Transfer. The Grantee hereby
acknowledges that in addition to the restrictions imposed by subsection 2(a),
above, the following restrictions also apply with respect to the Shares:

 



 

 

 

(i)          The Shares held by the Grantee must be held indefinitely unless
registered under the Securities Act of 1933, as amended (the “Act”), or unless,
in the opinion of counsel of the Company, an exemption from such registration is
available;

 

(ii)         Only the Company may file a registration statement with the
Securities and Exchange Commission (the “SEC”) and the Company is under no
obligation to do so with respect to the Shares;

 

(iii)        Exemption from registration may not be available or may not permit
the Grantee to transfer Shares in the amounts or at the times proposed by the
Grantee;

 

(iv)        The Grantee has been advised that Rule 144 promulgated by the SEC
under the Act (“Rule 144”), which provides for certain limited, routine sales of
unregistered securities through brokers, is not presently available with respect
to the Shares and may never be available, and in any event, requires that the
Shares be held and fully paid for within the meaning of Rule 144 for a minimum
of one (1) year, and possibly longer, before they may be resold under Rule 144;

 

(v)         The Company is under no obligation to file any disclosure statement
with the SEC or to furnish the Grantee with information to sell any of the
Shares under Rule 144; and

 

(vi)        In reliance upon the representations of the Grantee set forth in
Section 3 below, the Company has not registered the Shares with the SEC under
the Act.

 

(c)          Representation by Transferee. The Grantee agrees that it will not
transfer, assign, hypothecate, or in any way dispose of any of the Shares to a
transferee until such transferee executes a written consent to be bound by the
terms and conditions of this Agreement in form and substance satisfactory to the
Company.

 

3.           Representations of the Acquiror. The Grantee represents and
warrants to the Company that:

 

(a)          It is acquiring the Shares for its own account for investment only
and not with a view to, or for sale in connection with, a distribution of the
Shares within the meaning of the Act;

 

(b)          It has no present intention of selling or otherwise disposing of
all or any portion of the Shares, and no other person has any beneficial
ownership in the Shares;

 

(c)          It has had access to all information regarding the Company and its
present and prospective business, assets, liabilities and financial condition;

 

(d)          It has had ample opportunity to ask questions of and receive
answers from the Company’s representatives concerning this investment and to
obtain any and all documents requested in order to supplement or verify any of
the information supplied; and

 

(e)          It recognizes (i) the lack of liquidity of the Shares and
restrictions upon transferability thereof (e.g., that the undersigned may not be
able to sell or dispose of them or use them as collateral for loans), and (ii)
the qualifications and backgrounds of the principals of the Company, among other
matters.

 



 2 

 

 

4.           Notices. All notices required or desired to be given pursuant to
this Agreement shall be in writing and shall be personally served (including by
commercial delivery or courier service) or given by mail or facsimile. Any
notice given by mail shall be deemed to have been given and received when
seventy-two (72) hours have elapsed from the time such notice was deposited in
the United States mails, certified or registered and first-class postage
prepaid, addressed, if intended to a party to this Agreement, at the address set
forth below its signature or to such other address as such party may have
designated by like written notice to each of the other parties from time to
time.

 

5.           Refusal to Transfer. The Company shall not be required:

 

(a)          To transfer on its books any Shares that have been sold, given
away, or otherwise transferred in violation of any provision set forth in this
Agreement; or

 

(b)          To treat as owner of such Shares or to accord the right to receive
dividends to any purchaser, donee, or other transferee to whom such Shares shall
have been so transferred.

 

6.           Restriction on Certificates.

 

(a)          Legends. The Company and the Grantee agree that all certificates
representing all Shares of the Company which at any time are subject to the
provisions of this Agreement shall have endorsed upon them legends substantially
similar to the following:

 

THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS
OF THE VARIOUS STATES, AND HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION
FROM THE ACT, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED BY THE
HOLDER THEREOF AT ANY TIME, EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT, FILED UNDER THE ACT COVERING THE SHARES, OR (2) UPON DELIVERY TO THE
COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT THE SHARES MAY
BE TRANSFERRED WITHOUT REGISTRATION.

 

THESE SHARES HAVE NOT BEEN QUALIFIED UNDER ANY STATE SECURITIES LAWS AND MAY
ALSO BE RESTRICTED UNDER THE PROVISIONS OF SUCH LAWS. THESE SHARES MUST BE HELD
INDEFINITELY UNLESS THEY ARE SUBSEQUENTLY QUALIFIED OR ARE OTHERWISE EXEMPT FROM
QUALIFICATION UNDER SUCH LAWS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT, BETWEEN THE COMPANY
AND THE HOLDER HEREOF, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.

 

(b)          Stop Transfer Instructions. The Grantee agrees that in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
with respect to such certificates or instruments and, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

 



 3 

 

 

7.           Code Section 83(b) Election. Grantee acknowledges that he has been
informed and is aware of the following income tax consequences resulting from
the receipt and vesting of the Shares:

 

(a)          Grantee will be taxed on the fair market value of the Shares as and
when the restrictions lapse in accordance with the provisions of this Agreement
and any related agreement (such fair market value determined on such vesting
dates), unless Grantee files an election pursuant to Section 83(b) of the Code
(and any similar state tax provisions if applicable). If such an election is
made, Grantee will be taxed currently on the full fair market value of the
Shares on the Effective Date. Any such election must be filed by Grantee with
the Internal Revenue Service and, if necessary, the proper state taxing
authorities, within 30 days of the receipt of the Shares. A form of Election
under Section 83(b) is attached hereto. GRANTEE ACKNOWLEDGES THAT IT IS HIS OR
HER SOLE RESPONSIBILITY AND NOT THE COMPANY’S (i) TO DETERMINE WHETHER OR NOT TO
MAKE ANY ELECTION UNDER SECTION 83(b) OF THE CODE, AND (ii) IF GRANTEE
DETERMINES TO MAKE ANY SUCH ELECTION, TO TIMELY FILE SUCH ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF GRANTEE ASKS THE COMPANY OR ITS REPRESENTATIVE TO
MAKE THIS FILING ON HIS OR HER BEHALF. Grantee must obtain its own counsel to
determine whether Grantee is eligible to make an 83(b) election and Grantee’s
compliance with all tax reporting obligations relating to the Agreement, and the
Company makes no representations with regard to any reporting obligations of the
Grantee including the filing of an 83(b) election or the form attached hereto.

 

(b)          Grantee shall notify the Company immediately in writing in the
event Grantee makes an election under Section 83(b) of the Code (or any
successor provision) or corresponding provisions of state or local tax laws with
respect to the Shares.

 

8.           General Provisions.

 

(a)          Severability. In the event that any of the provisions of this
Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

(b)          Construction. All pronouns used in this Agreement shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as
identification of the person or persons, firm or firms, corporation or
corporations may require.

 

(c)          Governing Law. This Agreement shall be governed by the laws of the
State of Nevada, without regard to its conflicts of laws rules or provisions.

 

(d)          Amendment. No amendment or variation of the terms of this
Agreement, with or without consideration, shall be valid unless made in writing
and signed by all of the parties to this Agreement at the time of such
amendment.

 

(e)          Inurement. Subject to the restrictions against transfer or
assignment contained herein, the provisions of this Agreement shall inure to the
benefit of and shall be binding upon the assigns, successors in interest,
personal representatives, estates, heirs, and legatees of each of the parties.
The Grantee agrees that it will not hypothecate or otherwise create or suffer to
exist any lien, claim, or encumbrance upon any of its Shares at any time subject
hereto, other than an encumbrance created or permitted by this Agreement.

 



 4 

 

 

(f)          Entire Agreement. This Agreement and the Employment Agreement
contain the entire understanding between the parties concerning the subject
matter contained herein. There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the parties, relating to
the subject matter of this Agreement and the Employment Agreement which are not
fully expressed herein or therein.

 

(g)          Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

(h)          Counterparts; Originals. This Agreement may be executed in one or
more counterparts and by .pdf or facsimile, each of which shall be deemed an
original and all of which together shall constitute one instrument.

 

* * * *

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

  COMPANY:       LOTON, CORP

 

  By: /s/ Robert Ellin   Name: Robert Ellin   Title: Executive Chairman and
President

 

  GRANTEE:

 

  /s/ Richard Blakeley   Name:  Richard Blakeley

 

 6 

 

 

SECTION 83(b) TAX ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)Name: ______________________________________________________________

 

Address: ___________________________________________________________

 

 ___________________________________________________________

 

Social Security No.: __________________

 

(2)The property with respect to which the election is being made is
______________ shares of the common stock of Loton, Corp., a Nevada corporation
(“Shares”).

 

(3)The date on which the Shares were acquired is __________________, 2017.

 

(4)The taxable year in which the election is being made is the calendar year
2017.

 

(5)The property is subject to surrender and cancellation if for any reason the
taxpayer ceases to be an employee the issuer prior to specified vesting dates.
This restriction lapses in accordance with the terms of an agreement between the
company and taxpayer.

 

(6)The fair market value at the time of transfer (determined without regard to
any restriction other than a restriction which by its terms will never lapse) is
$________ per share.

 

(7)The amount paid for such property is $  0     per share.

 

(8)A copy of this statement was furnished to Loton, Corp., for whom taxpayer
rendered the services underlying the transfer of property.

 

(9)This statement is executed as of _________________, 2017.

 

Signature:       Taxpayer  

 

        Taxpayer’s Spouse, if any  

 

NOTE:                To make the election, this form must be filed with the
Internal Revenue Service Center with which taxpayer files his/her Federal income
tax returns. The filing must be made within thirty (30) days after the Effective
Date of the Restricted Stock Agreement.

 

 

